      Case 2:20-cv-00019 Document 35 Filed on 06/26/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 26, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ROGELIO GARCIA,                   §
                                  §
      Plaintiff,                  §
VS.                               §              CIVIL ACTION NO. 2:20-CV-019
                                  §
LORIE DAVIS-DIRECTOR TDCJ-CID, et §
al,                               §
                                  §
      Defendants.                 §

       ORDER ADOPTING MEMORANDA AND RECOMMENDATIONS

       Pending before the Court is Plaintiff’s Amended Complaint (D.E. 19), subject to

initial screening. On April 8, 2020, United States Magistrate Judge Jason B. Libby issued

a Memorandum and Recommendation (D.E. 28), recommending that Plaintiff’s case be

dismissed for failure to state a claim upon which relief may be granted or as frivolous. In

sum, Plaintiff had not named as Defendants those who could be held responsible for his

claim and the named Defendants did not have applicable legal responsibility.

       Plaintiff timely filed a letter response, construed as an objection and a motion to

amend (D.E. 29). He complains of the need for a lawyer to investigate his claim and

suggests that a proper Defendant would be “the Captain.” The Magistrate Judge issued

an Order (D.E. 30) denying the request for an attorney. Because the letter does not

address any legal or factual error in the Magistrate Judge’s analysis of the amended

complaint as it existed, the Court OVERRULES any objection.

       The Magistrate Judge then issued a Memorandum and Recommendation to Deny

Plaintiff’s Motion to Amend (D.E. 32) on the basis that the amendment would be futile
1/2
      Case 2:20-cv-00019 Document 35 Filed on 06/26/20 in TXSD Page 2 of 2



because the claim is barred by limitations. In his second letter, Plaintiff merely sets out

excuses for why he could not name the appropriate Defendants. None of his excuses call

into question the application of the statute of limitations. Because his response does not

identify any error in the factual or legal analysis of this case, the Court OVERRULES

any objection.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memoranda and Recommendations (D.E. 28, 32), as

well as Plaintiff’s Objections, and all other relevant documents in the record, and having

made a de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to   which   objections   were    specifically   directed,   the   Court

OVERRULES Plaintiff’s Objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, Plaintiff’s motion to amend (D.E. 29)

is DENIED and this action is DISMISSED WITH PREJUDICE for failure to state a

claim for relief and/or as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1). It is further ORDERED that this dismissal not be reported as a “strike” for

purposes of 28 U.S.C. § 1915(g) due to the particular circumstances of the case.

       ORDERED this 26th day of June, 2020.


                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
